Mr. Chief Justice Breese delivered the opinion of the Court: The question submitted by stipulation of the parties in this case, must be decided in favor of the defendant in error. The official certificate of the register of any land office of the United States, to any fact or matter on record in his office, is made evidence in any court in this State, and is made competent to prove the fact so certified. Seates’ Comp. 255. The exemplification of the books and records of the general land office, certified under the seal of the office, is evidence in our courts, on the general principles of evidence. 1 Starkie’s Ev. 230; 1 Greenleaf’s Ev. sec. 483 and onward. Lane v. Bommelmann, 17 Ill. 95. These seem to show that just forty years prior to the entry of Davis of this land at the land office, it had been selected by the proper authority of Greene county, in which it is located, for school purposes, and the selection approved by the general land office. There is, therefore, no shadow of title in plaintiffs. The judgment of the circuit court is affirmed. Judgment affirmed.